Exhibit 10.17

 

MASTER RETAIL GAS SALES AGREEMENT

 

Integrys Energy Services — Natural Gas, LLC, a Delaware limited liability
company, (hereinafter referred to as the “Seller”) and EVO LLC (hereinafter
referred to as the “Buyer”), each a “Party” and collectively “Parties”, hereto
agree as of November 1, 2013 to the terms of this Master Retail Gas Sales
Agreement (the “Agreement”) as follows:

 



1.       TERM, SCHEDULING, QUANTITY, PRICE, & BALANCING

 

1.1     This Agreement shall commence as of the first date written above and
remain in effect, subject to the termination rights set forth herein, until
terminated by either Party in a manner not inconsistent with an effective
Confirmation. Except with respect to termination resulting from an Event of
Default, if one or more Confirmations is in effect, termination of the Agreement
shall not be effective until the expiration of the latest Delivery Period as
provided in an effective Confirmation.

 

1.2     Seller agrees to sell and schedule for delivery to Buyer, and Buyer
agrees to purchase and receive from Seller, natural gas as set forth in any
Confirmation effective between the Parties, as it may be amended from time to
time with mutual agreement of the Parties.

 

1.3     The Price for the Baseload or Contract Quantity, as applicable, shall be
set forth on the applicable Confirmation. In the event that the Price is
identified as “NYMEX Last Day Settle plus Market Basis” (or “NYM LDS plus Mkt
Basis”), then the Price shall be the sum of two price components: (i) Commodity,
and (ii) Basis. The Commodity price shall be equal to “NYMEX Last Day Settle”,
as defined in the Definitions Rider, for the applicable month, unless the
Parties mutually agree to fix the Commodity price. The Basis price shall be
reasonably determined by Seller unless the Parties mutually agree to a Basis
price.

 

1.4     A mutual agreement, if any, to establish a fixed Price, (whether the
Commodity, Basis or both price components) may take the form of counterparts,
with the Buyer submitting an offer and the Seller indicating its agreement to
the terms of such offer in separate writings. Buyer and Seller agree that any
written fixed price request(s) submitted by Buyer shall be deemed an offer by
Buyer to buy. Only terms (i) affirmatively confirmed by Seller in a Confirmation
amendment in response to Buyer’s fixed price request, or (ii) contained in a
fully executed Confirmation, shall be binding on the Parties. Neither Buyer nor
Seller shall contest the enforceability of an agreement on the grounds that the
agreement is in counterparts as described herein, the fixed price request or
Confirmation amendment is delivered in an electronic form or by facsimile, or
that either of a fixed price request or a Confirmation amendment as described
herein is not a writing. Quantities with fixed prices (or a fixed price
component) shall be deemed the first natural gas through the meter with respect
to the applicable month.

 

1.5     In the event that the quantity of natural gas that can be delivered to
Buyer is less than the quantity agreed to be purchased for the relevant period,
Buyer shall remain liable for the entire quantity it agreed to purchase. Seller
will provide a credit at prevailing market prices for that portion of the
purchased quantity that could not be delivered. In the event that Buyer’s
expected Use will exceed the quantity of gas purchased by Buyer and/or available
to Buyer without incurring Imbalance Charges for the relevant period, Seller
will use commercially reasonable efforts to provide Incremental Supply at
prevailing market prices as adjusted for Fuel, if applicable, and margin.
Credits for Cashout and/or charges for Incremental Supply shall appear as
separate line items on Seller’s invoice to Buyer, including applicable price and
quantity. If no Balancing Service is

 

noted on the effective Confirmation, then notwithstanding the terms of Sections
1.5, 1.6 and 1.7 herein, Buyer is responsible for all balancing activities, and
Buyer shall pay all Imbalance Charges and charges related to Cashout. In the
event that Seller delivers and Buyer accepts gas to Accounts after the
expiration of the applicable Confirmation, the Price for such post-expiration
sales shall be NYM LDS plus Mkt Basis.

 

1.6     Buyer and Seller shall use commercially reasonable efforts to provide
each other with sufficient notice to allow timely and accurate nominations in
accordance with the nomination requirements of that Transporter, as they may
change from time to time due to Constraint Day requirements or otherwise. Buyer
accepts the following responsibilities: Buyer hereby appoints Seller as its
agent for the purposes of balancing, including the receipt of current and
historic Usage, storage, billing and transportation data from Transporter. Buyer
agrees to assist Seller in the timely collection of data directly and through
Transporter, notify Seller of usage expectations and any material changes to
those usage expectations, and comply with any Daily Limitations concerning use.
If Usage data is unavailable electronically, Buyer shall obtain usage data
manually and deliver that information weekly via facsimile or electronic mail,
or as requested by Seller.

 

1.7      If Balancing Service is indicated on the applicable Confirmation,
Seller agrees to monitor and review all information provided to the Seller by
Buyer and Transporter regarding Buyer’s gas Use. Based on such information,
Seller shall use commercially reasonable effort to keep Buyer within the
balancing parameters established by Transporter. Seller shall pass through to
Buyer and Buyer shall pay for any Imbalance Charges and/or Cashout resulting
from Buyer’s failure to (i) fulfill its obligations set forth in 1.6, (ii)
maintain telemetry if applicable, and/or (iii) meet Daily Limitations with
respect to Use.

 

Telemetry Obligations. If indicated on the applicable Confirmation, Buyer
acknowledges and agrees that it shall be responsible for installing and
maintaining a meter telephone line. Buyer shall also be responsible for any
charges imposed by a contractor for repairing the meter telephone line. As a
convenience to Buyer, Seller may arrange for telemetry service or repairs to be
provided and Buyer agrees it shall be responsible for any costs associated with
such service and repairs.

 

Gas Inventory. Unless Buyer’s Accounts are billed on nominations (rather than
actual use), when Buyer’s Accounts are enrolled, Seller shall acquire any
inventory of gas allocated to Buyer’s Accounts by Transporter, if any, and
credit Buyer for that inventory at prevailing market prices. Upon termination of
the Agreement, or as otherwise agreed upon by the Parties in a Confirmation,
Seller shall have the right, to credit Buyer’s Account with gas and charge Buyer
prevailing market prices as adjusted for Fuel for such gas.

 

2.       BILLING AND PAYMENT

 

2.1     Seller shall submit to Buyer an invoice setting forth the quantity of
natural gas purchased by Buyer during the preceding month and the total amount
due. Billing will be based on actual Use plus applicable Fuel, unless otherwise
provided on the applicable effective Confirmation. If the actual Use is not
available from the Transporter by the invoice date, the invoice may be based on
an estimate using nominated quantities, or as otherwise provided in the
applicable effective Confirmation. Buyer shall remit payment to Seller within
ten days of the invoice date for the total amount due set forth on the invoice.
Payments that exceed $50,000 shall be made by wire transfer, EFT or ACH.





 

  Page 2 of 6

Payments shall be made by wire and/or ACH to:

US Bank ABA - 075000022

Acct - 182380410411

 

Payment by Check shall be made payable to:

Integrys Energy Services - Natural Gas, LLC

P.O. Box 3145

Milwaukee, WI 53201-3145

 

If Consolidated Billing is indicated on the effective Confirmation, then Seller
shall include the Transporter distribution fees on the monthly invoice. Past due
and other charges due Transporter, that apply to service prior to the effective
date of the Confirmation will not be included in Seller’s invoice to Buyer.
Seller may discontinue this service at any time with notice to Buyer.

 

2.2     If Buyer disputes the amount payable under any invoice rendered
hereunder, Buyer shall pay when due the amount not in dispute under such invoice
as well as provide documentation to support the amount paid or disputed. Buyer
recognizes that Buyer’s assertion of an inaccurate Usage determination by
Transporter, in the absence of a redundant metering device to support that
claim, is not adequate support to withhold payment. Any payment by Buyer shall
not be deemed to be a waiver of Buyer’s right to recoup any overpayment, nor
shall acceptance of any payment be deemed to be a waiver of Seller’s right to
any underpayment. Any claim must be made within two (2) years of the date of the
invoice or last revision thereof.

 

2.3     In the event the Buyer falls to pay the undisputed amount due to Seller
when due, the unpaid portion of the undisputed amount shall accrue at a rate
equal to one and one half percent (1-1/2%) per month, provided that in no event
shall such rate exceed the maximum rate allowed by law, compounded daily from
the date such payment is due until the same is paid.

 

3.       FINANCIAL RESPONSIBILITY

 

Buyer (i) agrees to provide Seller with required information, including
pertinent financial information and other information required for Seller to
assess Buyer’s financial position, and (ii) authorizes the applicable utility,
credit reporting agencies, trade references, and other relevant parties to
release data to Seller relating to Buyer’s billing, usage, and credit data with
such authorization enduring for the term of this Agreement. When reasonable
grounds for insecurity of payment arise, including without limitation when Buyer
seeks to establish a fixed price (whether Commodity, Basis or both), Seller may
demand adequate assurance of performance. Adequate assurance of performance must
be delivered to Seller no later than three (3) Business Days after the date of
request, and must be in a form, from an issuer, and in an amount, acceptable to
Seiler.

 

4.       EVENT OF DEFAULT

 

“Event of Default” means (i) Buyer fails to provide adequate assurance of
performance to Seller pursuant to Article 3; (ii) Buyer fails to pay undisputed
amounts by the invoice due date; (iii) either Party makes an assignment or any
general arrangement for the benefit of creditors; (iv) either Party defaults in
any payment obligation to the other Party;

 

(v) either Party defaults in any material payment obligation to any of its
creditors; (vi) either Party files a petition or otherwise commences,
authorizes, or acquiesces in the commencement of a proceeding or causes under
any bankruptcy or similar law for the protection of creditors or has such
petition filed or proceeding commenced against it; (vii) either Party otherwise
becomes bankrupt or insolvent (however evidenced); (viii) either Party is unable
to pay its debts as they fall due; (ix) either Party terminates this Agreement
and/or any effective Confirmation (or service to one or more Accounts) for any
reason except for a termination resulting from an Event of Default committed by
the other Party; (x) Seller fails to sell and schedule for delivery, or Buyer
fails to purchase and receive natural gas in accordance with any effective
Confirmation; (xi) either Party falls to perform any material covenant or
obligation set forth in this Agreement or any effective Confirmation (except to
the extent such failure constitutes a separate Event of Default); or (xii)
either Party makes a representation or warranty that is false or misleading in
any material respect at any time during the term of this Agreement. Upon the
occurrence of an Event of Default, the Party not committing the Event of Default
(“Non-Defaulting Party”) shall have the right to suspend service and/or
terminate this Agreement, including all effective Confirmations, in addition to
any and all other remedies available hereunder.

 

5.       REMEDY

 

5.1     During any Delivery Period, if either Party commits an Event of Default
(the “Defaulting Party”), then the Defaulting Party shall pay and the
Non-Defaulting Party shall be entitled to, as its exclusive remedy, early
termination damages arising out of the Event of Default as reasonably calculated
by Seller (“Early Termination Damages”). The Parties expressly acknowledge that
should an Event of Default occur, damages would be difficult to ascertain and
quantify, and agree that this provision for calculating damages (i) is
reasonable in light of the anticipated or actual harm, (ii) shall be followed in
lieu of any other methods of calculating or estimating direct actual damages,
and (iii) is not a penalty.

 

5.2     If Seller commits an Event of Default and the price for replacement
natural gas, including any associated costs reasonably incurred by Buyer in
obtaining replacement natural gas, is higher than the Price set forth on the
applicable Confirmation (as it may be amended), then Seller shall pay Buyer
Early Termination Damages in the amount of such positive difference multiplied
by the Contract Quantity or Baseload Quantity, as applicable.

 

5.3     If Buyer commits an Event of Default and the price at which Seller
re-sells or could re-sell natural gas, less any associated costs reasonably
incurred by Seller, is less than the amount that would have been paid under the
applicable Confirmation, then Buyer shall pay Seller Early Termination Damages
in the amount of such positive difference multiplied by the Contract Quantity or
Baseload Quantity, as applicable. In determining the price at which Seller could
re-sell the natural gas, Seller may consider quotations for replacement
transactions supplied by one or more third parties and relevant market data
supplied by one or more third parties or internal sources, provided that
information from internal sources must be of the same type used by Seller in the
regular course of its business for the valuation of similar transactions. Seller
shall act in good faith and use commercially reasonable procedures when
determining the price at which natural gas could have been resold.

 

 

  Page 3 of 6

 



5.4      In the event that the Contract Quantity or Baseload Quantity is
identified as Full Requirements on the applicable Confirmation, then the Parties
agree that Seller’s forecasted quantity for Buyer for the applicable period
should be used when calculating the remedy due the Non-Defaulting Party. Payment
for Early Termination Damages shall be due within two (2) Business Days of the
invoice date for said Early Termination Damages. In the event the Defaulting
Party fails to pay amounts in accordance with the previous sentence, the
Defaulting Party shall be responsible for (i) interest equal to one and one half
percent (1 1/2%) per month, provided that such rate does not exceed the maximum
rate allowed by law, compounded daily from the date such payment is due until
the same is paid and (ii) all reasonable costs of collection, including
attorneys’ fees.

 

6.       SET OFF

 

Without limiting its rights under this Agreement, a Non-Defaulting Party may
reduce any amount owed it under Article 5 by way of set-off against Other
Agreement Amounts, as defined in the Definitions Rider. The Other Agreement
Amounts) will be discharged promptly and in all respects to the extent it is so
set-off. This Article 6 shall be without prejudice and in addition to any right
of setoff, combination of accounts, lien or other right to which any Party is at
any time otherwise entitled (whether by operation of law, contract, or
otherwise).

 

7.       TITLE, TAXES, CHANGE IN LAW OR TARIFF

 

7.1     Seller warrants title to all natural gas delivered hereunder, that it
has good and lawful authority to sell the same that said natural gas is free
from liens and adverse claims of every kind. Title to all natural gas delivered
hereunder shall pass from Seller to Buyer at the Delivery Point(s). Seller shall
pay or cause to be paid all production, severance or similar taxes lawfully
levied on Seller, on the natural gas, or on any transaction giving rise to
taxes, and applicable to the natural gas delivered hereunder which accrue prior
to its delivery to Buyer at the Delivery Point(s), and Seller shall hold Buyer
harmless therefrom. Buyer shall pay all taxes lawfully levied on Buyer
applicable to such natural gas at and after delivery to the Delivery Point(s)
and shall hold Seller harmless therefrom. Notwithstanding the foregoing, in the
event that sale of natural gas, or any of the transactions contemplated
hereunder are subject to, or become subject to, any state or local gas revenue,
utility, sales, use, gross receipts, commercial activity, excise, or ad valorem
tax, that Seller is obligated to remit to any competent taxing authority, Buyer
shall reimburse Seller for any such taxes remitted by Seller in connection with
this Agreement. Buyer shall provide Seller with evidence of any applicable
exemption or exclusion from such taxes in the appropriate state(s) as
applicable. In the event that an Account is located in Illinois, the Parties
expressly acknowledge that the Agreement is made in De Pere, Wisconsin.

 

7.2     The safe of natural gas herein is subject to all applicable federal and
state laws, orders, rules and regulations and to the Federal Energy Regulatory
Commission rules and regulations or successor agency having jurisdiction. Either
Party shall have the right to question or contest any such law, ordinance,
order, rule, or regulation. The Price and/or terms of the Agreement may be
adjusted by Seller to reflect charges associated with any change in the
administration or interpretation of, a supplement to, a modification of, or a
replacement of any law, statute, regulation, tariff, or any governmental permit
or approval that impacts the manner in which Seller fulfills or the costs
associated with Seller fulfilling its obligations under this Agreement.

 

 

8.       ASSIGNMENT

 

This Agreement shall be binding upon and inure to the benefit of the respective
heirs, representatives, successors, and assigns of the Parties hereto, provided
however, this Agreement shall not be assigned or transferred by either Party
without the prior written consent of the other Party, which consent shall not
unreasonably be withheld. Notwithstanding the foregoing, Buyer and Seller each
may assign this Agreement to its parent, affiliate, subsidiary, or a successor
to all or a material portion of its assets (such as an identifiable market),
without the other Party’s consent as long as notice is provided and the
assigning Party retains liability for the obligations hereunder.

 

9.       FORCE MAJEURE

 

In the event either Party is rendered unable, wholly or in part, by Force
Majeure to carry out its obligations under this Agreement, other than to make
payments due hereunder, the obligations of each Party, so far as they are
affected by such Force Majeure, shall be suspended during the period of Force
Majeure. The term “Force Majeure” as employed herein shall mean industrial
disturbances, technology failures (however caused), acts of God, acts of the
public enemy, wars, terrorist acts, blockades, riots, landslides, hurricanes,
lightning, earthquakes, fires, floods, washouts, unavoidable freezing of pipes
or wells and explosions, governmental actions such as necessity for compliance
with any court order, law, statute, ordinance, or regulation promulgated by a
governmental authority having jurisdiction or any other unplanned or
nonscheduled occurrence, condition, situation, or threat thereof not covered
above, which renders either Buyer or Seller unable to perform its obligations
hereunder, provided such event is beyond the reasonable control of the Party
claiming such inability. The claiming Party shall give the other Party notice
and full particulars in writing including a specific description of the cause
relied upon and estimated duration of such event as soon as reasonably possible
after the occurrence. In addition if the Buyer is the claiming Party, Buyer will
be responsible for any Imbalance Charges that arise between the occurrence and
Seller’s reasonable ability to adjust to notification by Buyer of the
occurrence.

 

10.     THIRD PARTY CLAIMS

 

Seller shall have responsibility for and assume any liability with respect to
claims arising prior to the delivery of natural gas to Buyer at the specified
Delivery Point(s). Buyer shall have responsibility for and any liability with
respect to claims arising from or related to the delivery of natural gas at and
after the Delivery Point(s).

 

11.     LIMITATIONS

 

11.1   EXCEPT AS PROVIDED IN ARTICLE 7 HEREIN, SELLER EXPRESSLY DISCLAIMS ALL
OTHER WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY
IMPLIED WARRANTY OF MERCHANTABILITY, AND FITNESS FOR PARTICULAR PURPOSE, AND ANY
WARRANTIES ARISING FROM COURSE OF DEALINGS OR USE OF TRADE.

 

11.2   IN NO EVENT WILL EITHER PARTY BE LIABLE UNDER THIS AGREEMENT, WHETHER IN
CONTRACT, IN TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY), OR OTHERWISE, FOR
INCIDENTAL CONSEQUENTIAL, SPECIAL, OR PUNITIVE DAMAGES.



 

  Page 4 of 6

 



12.    MISCELLANEOUS

 

12.1  Unless otherwise noted on an effective Confirmation, Buyer acknowledges
and agrees that Seller will be the sole supplier (other than the Transporter) of
natural gas for use in Buyer’s accounts identified on an effective Confirmation.

 

12.2  As of the date hereof, each Party represents and warrants to the other as
follows; (i) it is duly organized and validly existing under the laws of the
State of its incorporation/organization, (ii) is qualified to do business and is
in good standing in the State where the facility receiving natural gas under the
Agreement is located, and has all requisite power and authority, corporate or
otherwise, to enter into this Agreement and perform its obligations hereunder,
(iii) the execution, delivery, and performance of this Agreement have been duly
authorized in accordance with all of its organizational instruments, it has full
power to execute, deliver, and perform its obligations under this Agreement, and
this Agreement has been duly executed and delivered, (iv) it has reviewed and
understands this Agreement, and (v) it is not a “utility” within the meaning of
Section 366 of the U.S. Bankruptcy Code, Each party agrees to waive and not to
assert the applicability of Section 366 of the U.S. Bankruptcy Code in any
bankruptcy proceeding wherein such party is a debtor. Buyer further represents
(a) unless expressly noted to the contrary, Buyer is entering into this
Agreement as principal and not as agent or in any other capacity, fiduciary or
otherwise; (b) it has made its own independent decisions to enter the
transaction and its decisions are based on its own judgment and upon advice from
such advisors as it has deemed necessary; (c) Buyer is capable of assessing the
merits and understands and accepts the terms, conditions and risks of the
transaction; (d) Seller is not acting as a fiduciary for, or an advisor to,
Buyer in respect to the transaction, (e) it understands that any corresponding
futures hedge referenced by Seller is owned by Seller for Seller’s price
protection and that no representation has been made by Seller that a position in
futures is held by Seller for Buyer’s benefit, (f) it has the ability to make
and take delivery of the commodity and is entering into transactions hereunder
for purposes related to its business as such, and (g) it is a “forward contract
merchant’ and that this Agreement is a “forward contract” as such terms are
defined in the U.S. Bankruptcy Code. The Parties agree that all payments made or
to be made by one Party to the other Party under this Agreement with respect to
the forward contracts constitute “settlement payments” and/or “margin payments”
within the meaning of the Bankruptcy Code, assurances of performance transferred
by one Party to the other Party under this Agreement constitute “margin
payments” within the meaning of the Bankruptcy Code, and the rights set forth
under Articles 4 through 6 of the Agreement, as applicable, constitute
contractual rights “to liquidate, terminate, or accelerate” the transactions
within the meaning of Bankruptcy Code Section 556 and “to terminate, liquidate,
accelerate or offset” within the meaning of the Bankruptcy Code Section 561.
Buyer represents and warrants to Seller that (x) it is in compliance with all
material terms of its bank and debt covenants (as applicable), and (y) it is not
in default under the terms of any material contracts to which it is a party. By
signing below, each individual additionally warrants that he or she is
authorized to sign this Agreement on behalf of the Party for which it was
executed and is authorized to act under any effective Confirmations, and/or
Riders.

 

12.3  If any provision in this Agreement is determined to be invalid, void or
unenforceable by any court having jurisdiction, such determination shall not
invalidate, void, or make unenforceable any other provision, agreement or
covenant of this Agreement.

 

12.4   This Agreement including any effective Riders, Amendments, and/or
Confirmations together set forth all understandings between the Parties
respecting the terms and conditions of any transaction herein described. All
prior agreements, understandings and representations, whether consistent or
inconsistent, verbal or written, between the Parties are merged into and
superseded by this written Agreement, This Agreement and any Riders, Amendments,
and/or, Confirmations related hereto may be executed and delivered in
counterparts (including by (i) facsimile transmission and (ii) electronic
reproduction and transmittal), each of which will be deemed an original and all
of which constitute one and the same instrument. If the Parties agree to terms
in a Confirmation or Rider that modify, change or otherwise conflict with any
provisions of this Agreement, the terms of the effective Confirmation or Rider
shall govern with respect to the applicable accounts, provided however no terms
shall be deemed to conflict with, modify or change the terms of Articles 9 and
11 herein, unless explicitly stated and signed by both Parties.

 

12.5   The addresses for legal notices and invoices are set forth on the
signature page, and may be amended from time to time, with written notice by a
Party. All notices required pursuant to this Agreement may be sent by facsimile,
a nationally recognized overnight courier service, first class mail, certified
mail return receipt requested, or hand delivered. Notice shall be deemed
received when received on a Business Day by the addressee. In the absence of
proof of the actual receipt date, the following presumptions will apply: notices
sent by facsimile shall be deemed to have been received upon the sending Party’s
receipt of its facsimile machine’s confirmation of successful transmission. If
the day on which such facsimile is received is not a Business Day or is after
five p.m. (at the receiving Party’s place of business) on a Business Day, then
such facsimile shall be deemed to have been received on the next following
Business Day. Notice by overnight mail or courier shall be deemed to have been
received on the next Business Day after it was sent or such earlier time as is
confirmed by the receiving Party. First class mail is deemed received (5)
Business Days after mailing.

 

12.6   No failure by either Party to enforce any right, obligation or remedy
hereunder shall operate as a waiver of any of the foregoing, or the waiver of
any future right, obligation or remedy, whether of like or different character
or nature.

 

12.7   Each Party consents to the recording of telephonic conversations with
respect to transactions under this Agreement without further notice, agrees to
provide to its employees such notice of recording that may be required by
applicable law, regulation or tariff, and agrees that it will not contest the
admissibility of any recording of such telephonic conversations and such
recording shall constitute a “writing”.

 

12.8   The headings throughout this Agreement are inserted for reference
purposes only, and are not to be construed or taken into account in interpreting
the terms and provisions of any Section, not to be deemed in any way to qualify,
modify or explain the effects of any such term or provision.

 

12.9  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE WHERE A FACILITY RECEIVING GAS UNDER THE AGREEMENT IS LOCATED
EXCLUDING ANY CONFLICT OF LAWS RULE WHICH WOULD APPLY THE LAW OF ANOTHER
JURISDICTION.

 



 

  Page 5 of 6

 



12.10  There are no Third Party Beneficiaries to this Agreement and none are
intended.

 

12.11  The terms, provisions or conditions of any purchase order or other
business form or written authorization used by Buyer will have no effect on the
rights, duties or obligations of the parties under, or otherwise modify, this
Agreement, regardless of any failure of Seller to object to those terms,
provisions or conditions.

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement to be
effective on the day and year first written above.

 



SELLER:  INTEGRYS ENERGY SERVICES - Natural Gas, LLC BUYER:  EVO TRILLIUM, LLC  
       



Signature:     Signature: /s/ Damon Cuzick

 

By: Craig P. Avery   By: Damon Cuzick Title: Authorized Representative   Title:
C.O.O. Date:     Date: 11/18/13

 

Sellers Legal Notice Address:   Buyer’s Legal Notice Address:      

Integrys Energy Services - Natural Gas, LLC

1716 Lawrence Drive

De Pere, WI 54115

ATTN: Susan Brovold

FAX: 920-430-6252

 

EVO Trillium, LLC

ATTN: Damon Cuzick

9899 W Roosevelt St.

Tolleson, AZ 85353

FAX:

Buyer’s State of organization:

Buyer’s Form of organization: Limited Liability Company (LLC)

 

Buyer’s Invoice Address(es): ☐ Check here to indicate that more invoice address
information for Buyer is on a separate sheet, which is attached to and made a
part of this Agreement.

 

EVO Trillium, LLC

ATTN: Theril Lund

9899 W Roosevelt St.

Tolleson, AZ 85353

FAX: 623-907-6400

 

 

 

 

 

FAX:

 

 

  Page 6 of 6

 

DEFINITIONS RIDER

 

This Definitions Rider is attached to and forms a part of the Master Retail Gas
Sales Agreement. The capitalized terms used in the Master Retail Gas Sales
Agreement have the meaning ascribed them below.

 



“Accounts” shall mean one or more accounts identified by account number on an
effective Confirmation.

 

“Baseload Quantity” shall mean the daily purchase and sale quantity obligation.
If presented as a monthly sum, Buyer and Seller agree that the monthly sum, when
divided by the number of days in the month, sets forth the daily purchase and
sale obligation that is priced as set forth in a Confirmation.

 

“Basis” shall mean the price differential between a receipt point and a delivery
point, as determined by Seller unless fixed. Basis can include upstream
transportation, fuel, margin and any other fees to a delivery point.

 

“Business Day” shall mean a day during which any Federal Reserve Bank office is
open for business.

 

“Cashout” shall mean the process used by a Transporter (or Seller as applicable)
to purchase, sell, or trade natural gas at the end of any day, month, or
delivery period, as applicable, for the purpose of balancing receipts and
deliveries for a specified day, month, or delivery period.

 

“Contract Quantity” shall mean the fixed monthly purchase and sale quantity
obligation identified on an Effective Confirmation.

 

“Constraint Day” shall mean any period of time during which the Transporter
identified in an effective Confirmation issues balancing orders, operational
flow orders, operational matching orders (or the equivalent), or winter splits
or deems the day a Critical Gas Day (or the equivalent) and thereby restricts
deliveries by Seller or use by Buyer, requires a specific delivery by Seller or
use by Buyer, or otherwise requires an affirmative action by either Party due to
adverse operational conditions experienced by the Transporter.

 

“Daily Limitation” shall mean Transporter enforced restrictions or mandates
concerning quantities of gas delivered and/or used, including those imposed due
to Constraint Day conditions and/or under ordinary operating conditions.

 

“Firm” shall mean that either Party may interrupt its performance without
liability only to the extent that such performance is prevented for reasons of
Force Majeure or the failure of the other Party to perform.

 

“Firm Reservation Quantity” shall mean the quantity of Natural gas identified on
Confirmation for which Seller will obtain Firm transportation capacity to the
Delivery Point.

 

“Fuel” shall mean the difference between the quantity scheduled to the
applicable receipt or delivery point and the quantity received at the delivery
point or meter location as converted to a per unit charge.

 

“Full Requirements” if indicated on an effective Confirmation, then the entire
quantity of natural gas required by the identified accounts shall be priced in a
uniform manner. Seller’s obligation to provide uniform pricing for all gas
purchased is expressly conditioned upon Buyer’s obligation to provide Seller
with timely and accurate information as to expected usage, including but not
limited to, timely notice of deviations from previously-established expected
usage, as well as other terms and conditions included in this Agreement and in
the applicable Confirmation.

 

“Imbalance Charges” shall mean any fees, penalties, costs or charges (in cash or
in kind) assessed by a Transporter for failure to satisfy the Transporter’s
balance and/or nomination requirements.

 

“Incremental Supply” shall mean natural gas in addition to the Baseload or
Contract Quantity, as applicable, delivered to Buyer to meet Buyer or
Transporter requirements as a result of unforeseen events, including, but not
limited to Constraint Day conditions, or changes in Buyer’s daily Use of natural
gas.

 

“Interruptible” shall mean that either Party may interrupt its performance at
any time for any reason, whether or not caused by an event of Force Majeure,
with no liability, except such interrupting Party may be responsible for any
Imbalance Charges related to its interruption after the nomination is made to
the Transporter and until the change in deliveries and/or receipts is confirmed
by Transporter.

 

“NYMEX Last Day Settle” or “NYM LDS” shall mean the price in dollars per MMBtu
equal to the closing price on the New York Mercantile Exchange for natural gas
futures contracts for delivery at the Henry Hub for the month of delivery
hereunder, on the last day on which futures contracts for that month were
traded.

 

“Other Agreement Amounts” shall mean any amount (whether under this Agreement,
or otherwise) (i) the Non-Defaulting Party or its affiliate may owe the
Defaulting Party (whether or not then due) or (ii) any adequate assurance of
performance (howsoever termed) provided by the Defaulting Party for the benefit
of the Non-Defaulting Party or its affiliate.

 

“Secondary Firm” shall mean that either Party may interrupt its performance only
to the extent that such performance is prevented by either (i) an event of Force
Majeure, or (ii) a curtailment in Firm transportation using secondary receipt or
delivery points.

 

“Transporter(s)” shall mean any natural gas gathering company, pipeline company,
local distribution company, or utility, transporting natural gas for Seller or
Buyer upstream or downstream, respectively, of the Delivery Point pursuant to an
effective Confirmation.

 

“Transporter Citygate” shall mean any interconnection between Buyer’s
Transporter’s distribution system and Seller’s Transporter’s system. To the
extent that a Transporter requires the designation of a specific interconnection
for receipts or deliveries, such designation shall be at Seller’s choice and in
its sole discretion.

 

“Usage or Use” shall mean for the applicable meter, the difference in meter
readings recorded by Transporter during a specific period of time. The
difference in meter readings may be converted by Transporter to a caloric
measurement pursuant to the applicable Transporter tariff.

 

 

 